Exhibit 1.1 Sappi Limited Announcement 6 December 2010 Sappi Limited Reg No 1936/008963/06 (Incorporated in the Republic of South Africa) JSE Code SAP ISIN code ZAE 000006284 NYSE code SPP (“Sappi” or “the Company”) GRANTING OF CONDITIONAL SHARE AWARDS TO DIRECTORS OF LISTED COMPANY In terms of paragraph 3.63 of the Listings Requirements of the JSE Limited, we hereby provide the following information regarding the granting of conditional share awards by Sappi to the undermentioned directors of the Company and its major subsidiary companies: Date of notification of transaction : 3 December 2010 Nature of transaction : Grants of Conditional Share Awards in terms of the Sappi Limited Performance Share Incentive Plan Strike price : Nil (no consideration) Vesting dates for Conditional share awards : 3 December 2014 Class of security : Ordinary shares Extent of interest : Direct beneficial The necessary authority in terms of Paragraph 3.66 was obtained and these were off-market transactions. DIRECTOR’S NAME COMPANY NUMBER OF SHARES SUBJECT TO CONDITIONAL AWARDS RJ BOËTTGER Sappi Limited HA DE JONGH Sappi Southern Africa M GARDNER Sappi Fine Paper North America TS HAWKES Sappi Southern Africa RD HOPE Sappi Fine Paper North America E LETLAPE Sappi Southern Africa NN MAELANE Sappi Southern Africa S MANCHESTER Sappi Fine Paper North America J MILLER Sappi Fine Paper North America DM MNCUBE Sappi Southern Africa CM MOWATT Sappi Southern Africa A ROSSI Sappi Southern Africa G PEARCE Sappi Fine Paper Europe A THIEL Sappi Southern Africa MR THOMPSON Sappi Limited GM VAN AARDE Sappi Southern Africa AJW VAN DER MERWE Sappi Southern Africa B WIERSUM Sappi Fine Paper Europe
